Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 1 of 13
Case 08-35994-KRH               Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53                       Desc Main
                                        Document    Page 2 of 13


                  copy of the SunTrust Account Statement for the period ending 03/31/2020 attached as
                  Exhibit 4).

              5. A credit in the amount of $562.38 to the SunTrust Account on April 30, 2020 for interest
                 earned through April 30, 2020 (see a copy of the SunTrust Account Statement for the
                 period ending 04/30/2020 attached as Exhibit 4).

             6. A debit in the amount of $431.18 was charged against the SunTrust Account on April 20,
                2020 for an account analysis fee (see a copy of the SunTrust Account Statement for the
                period ending 04/30/2020 attached as Exhibit 4).2

             7. The book balance of the SunTrust Account as of April 30, 2020 was $2,715,419.95.



  Dated: June 5, 2020                                                   Respectfully submitted,



                                                                    By: Isl Beniamin C. Ackerly
                                                                             Benjamin C. Ackerly,
                                                                             Successor Trustee of the
                                                                             LFG Liquidation Trust



                                            CERTIFICATE OF SERVICE

         I certify that on June 5, 2020, I served a copy of the above Fifth Monthly Report on
  Kenneth N. Whitehurst, III, Assistant United States Trustee, Office of The United States Trustee,
  200 Granby Street, Suite 625, Norfolk, VA 23510 through the Notice of Electronic Filing, pursuant
  to CM/ECF Policy 9 of the United States Bankruptcy Court for the Eastern District of Virginia,
  Case Management/Electronic Case Files (CM/ECF) Policy Statement, Version 09/04/09.


                                                                Isl Benjamin C. Ackerly
                                                                        Benjamin C. Ackerly




  2
      SunTrust has indicated that they will refund this analysis fee.




                                                                2
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 3 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 4 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 5 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 6 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 7 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 8 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                            Document    Page 9 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                           Document    Page 10 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                           Document    Page 11 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                           Document    Page 12 of 13
Case 08-35994-KRH   Doc 5812 Filed 06/05/20 Entered 06/05/20 13:47:53   Desc Main
                           Document    Page 13 of 13
